Title: To Benjamin Franklin from William Temple Franklin, 13 October 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					Hond. Sir,
					London 13. Oct. 1784.—
				
				Fearing my Letters by this Conveyance might be long in reaching you, I wrote by last Nights Post. With this you will receive several Pamphlets, some of which have been given, the others purchas’d. I likewise forward you a Letter which was left here Yesterday, I know not by whom.— In the Packet from Dr. Price, is likewise a Letter from that worthy—but at present distress’d Gentleman: Mrs. Prices State of Health gives him great Uneasiness:— I have however been in his Company several Times, at Vaughan’s and elsewhere, but the Whig Club do not meet at present—so that it has not been in his Power to introduce me there, which he otherwise would have done with Pleasure.— I have however through the Medium of Dr. Blagden & Mr. Vaughan, attended two Philosophical Clubs;— one at the Crown and Anchor,—the other at the George and Vulture.— At both your Health was drank—and several of the Members were very particular in their Enquiries after your Welfare:—among these were Dr. Watson—Mr. Belchie, Mr Aubert—Mr. Russel &ca.
				
				Not being able to keep Copies of my Letters—I am afraid I often repeat the same things,—but you will I hope excuse it,—& consider the continual Hurry I live in here—by wishing to make the most of my Time.— I shall soon however be enabled to retain Copies of my Letters by means of a new Invented Press—on the same Principle as that we have, but so contrived as to be convenient for Travelling. The Whole forms a small writing Desk—about the same size with that given me by Mr. Lawrens—and ansrs. every purpose of the old one, and is less expensive.— Thinking that you would like the Contrivance—and that we might easily dispose of the One in the Office—I have order’d one of this new Invention—& expect it in a few Days. I could not get one ready made, they are in such great Demand.—
				Moore I informed you was dead, but I have found out his Brother or Nephew, who carries on the same Business. He has agreed to furnish the Press your Friend desires,—but the lowest Price is Eight Guineas.— He assured me he never made any for less—and that it could be but very small for that Price.— He tells me he sells a great many of them—& that they are now in almost all the Public Offices.— I have given Orders for the shipping it to Rouen as you directed;—But it will not be ready ’till the latter End of the Month.— Woodmason has also shipt to that Port—a very compleat Patent Press—with all the necessary Apparatus—& a large Quantity of Ink and Paper,

for Mr. Jefferson— I have just recd the Acct which Amounts to £17. 13sh.—so that I shall have nothing of Mr. J. left to put into Stockdales Hands;—but on the Contrary he will be my Debtor for the Books &ca. I have sent him, of which I have a regular Acct.—be pleased to read this to him, and make him my Compts.— A Box for you likewise goes by the same Conveyance:— It contains Paper, Ink &ca. for our Press—& also Cooks 2d. Voyage—& the odd Vol. of the last.
				I wait with Impatience a Letter from you, that will either hasten or retard by Departure.— By La Mottes Letters—I find my Rooms are not ready to receive me. Those for Mrs. Hewson— Daughter & Sons,—should likewise be made decent.— My Father sends his Love & Duty with that of—Hond Sir, Your most affectionate Grandson
				
					W. T. Franklin.
				
				
					PS. I have seen Mrs. Clarke, who I really think Clever;—and who I can assure you, would not require much Persuasion to be of the Party to Paris.—
					
						B. Franklin Esqr.—
					
				
			